

116 HR 3025 IH: You Are Not Forgotten Act
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3025IN THE HOUSE OF REPRESENTATIVESMay 24, 2019Mr. Meadows (for himself and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Architect of the Capitol to display the POW/MIA flag outside of the entrance of the
			 office of each Member of Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the You Are Not Forgotten Act. 2.Display of POW/MIA flag outside of offices of Members of Congress (a)Display requiredThe Architect of the Capitol shall display the POW/MIA flag outside of the entrance of the office of each Member of Congress (including the office of a Delegate or Resident Commissioner to the Congress), unless the Member directs the Architect to not display the flag.
 (b)LimitationThis section applies only with respect to an office in a House office building or a Senate office building which is within the United States Capitol Grounds for purposes of chapter 51 of title 40, United States Code.
 (c)DefinitionIn this section, the term POW/MIA flag means the National League of Families POW/MIA flag described in section 902 of title 36, United States Code.
			